Appeal from an order of the Supreme Court, entered in the Madison county clerk’s office on February 19, 1940, which denied plaintiff’s application for an order to docket a money judgment for arrears of alimony under a judgment for divorce in the sum of $125, with interest, modified a previous order of the court so as to reduce the arrears of alimony from $125 to fifty dollars, payable at the rate of five dollars per month, and reduced the future alimony from twenty dollars to fifteen dollars per month. Appellant contends that there was no power in the Special Term to reduce the alimony which had accrued under the judgment of divorce. This court held to the contrary in Van Dusen v. Van Dusen (258 App. Div. 1020). It was also contended that the reduction of the future monthly installments of alimony from twenty dollars to fifteen dollars was an abuse of discretion. Order unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heflernan, Schenck and Foster, JJ.